Jackson, C. J.
1. Where an auditor made a report, and on exception the court remanded the case for another heáring, on the ground that the auditor had excluded a witness who was .competent, and upon another hearing before the auditor the testimony was admitted and exceptions again taken, the case was still in fieri, and it was competent-for the court to alter its former ruling and hold the witness incompetent. .
2. Where a county proceeded against its tax collector by issuing executions against him and. his sureties for a balance of money alleged to have been collected and not paid, and the collector defended by affidavit of illegality, alleging payment, he was not a competent witness to prove that he made such payment to the county treasurer, who had since died. 71 Ga., 458-461; 72 Id., 143; 65 Id., 406, 580; 66 Id., 139;. 63 Id., 410; 67 Id., 675; 59 Id., 342; 52 Id., 640.
Judgment affirmed.